Citation Nr: 1711824	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1980 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran has since relocated and the Houston, Texas, RO is now handling the Veteran's claims.

In March 2016, this claim was remanded for further development, including the provision of a VA examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, medical treatment records from the Veteran's various periods of incarceration were added to the claim file.  A VA examination was provided in December 2016, in which the examiner opined that it was less likely than not that the Veteran's back condition was related to his in-service injury. 

The examiner made specific note of medical records from the June 1982 in-service injury, and treatment records from February 1999, December 2005, October 2008, July 2013, May 2014, August 2016, and September 2016.  The examiner's rationale stated only that there was no complaint of a back problem specifying the in-service incident until October 2008, and that the next relevant entry was an x-ray in July 2013.  It concluded that it is as least as likely as not that his initial lumbar strain resolved prior to incarceration.  

The VA examiner was directed to review the Veteran's claim file prior to providing an opinion on the nature and etiology of his back disability.  However, it is apparent that the prison medical records were not examined in their entirety.  Prison medical treatment records were provided from 1994 to 2008 and contain numerous notations regarding the Veteran's back disorder, including various diagnoses of low back pain, lumbar strain, osteophytes, degenerative spurring, and lumbar degenerative discogenic disease, noted as early as April 1994.  The Veteran reported low back pain is sometimes aggravated by work events, but often attributed to "no fall or direct trauma."  The Veteran contends his back disability is due to "an old injury" and he also described as a "20 year history" of low back pain since the in-service incident.  

The examiner also included two medical notations where back pain was not listed as a condition or symptom (the February 1999 and December 2005 notations).  However, the medical records show that the low back pain is intermittent and worsens at times.  Further, the Veteran has been seen by many clinicians treating him for other conditions who do not take specific note of each medical condition for which he receives treatment.

Here, it is unclear whether the examiner reviewed the relevant notations regarding the Veteran's back disorder, given the selective choosing of a handful of records.  It further appears that the examiner based his opinion on the fact that the Veteran had not reported back problems prior to 2008, despite many notations regarding ongoing, chronic low back pain prior to October 2008.  In other words, the examiner based his opinion on an inaccurate factual basis.  

The Board finds a new opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Request a supplemental opinion from an appropriate medical professional to determine the nature and likely etiology of the Veteran's back disorder.  The claim file must be made available for review.  Based on review of the record, the medical professional should address the following:

Please identify the likely etiology for each back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the back injury suffered when a car fell on him in June 1982.  The medical professional is to specifically consider and address the Veteran's assertions regarding his in-service back symptoms and post-service continuity of such symptoms.

The medical professional must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should thereafter review the record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




